The motion sets forth in substance that the receiver has been ordered by this court to pay the holders thereof, among others, two claims for wages, but that suits have been instituted against the persons entitled to receive such payments and incidentally thereto the receiver has been garnished. The receiver seeks advice as to whether such *Page 508 
garnishments are valid and whether despite such proceedings he may rightfully pay such claims to the persons filing the same.
The court is unable to give the advice requested in view of the meagre statement of fact. Among other circumstances to which the receiver may think it proper to call attention, it will be necessary to know: (1) the date of the order of court authorizing and directing the payment, and that when garnishee process was served upon the receiver; (2) whether any application had been made to the court prior to the making of the garnishment for permission to garnishee funds belonging to such corporate creditors and if so the date of the order made by the court and its purport; (3) whether prior to the service of such garnishment process upon him the receiver had disbursed the whole or any part of such payments to the holders of the claims in question and if so the amount of such disbursement and the date thereof and (4) what amounts, if any, the receiver has in his hands owing to such creditors payable to each under the order of the court. Certain of this information might be gleaned from the file upon examination of the latter, but it should appear in the application.
   It is suggested that a substitute motion be filed stating these and any other facts of which the receiver may have cognizance or knowledge. Disposition of the pending motion is deferred